AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations

                                                                                                                 AN 2 2 2019
                                      UNITED STATES DISTRICT                                Cou
                                             SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAU
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November 1, 1987)
                                 v.
             ERIC MICHAEL RODRIGUEZ (1)
                                                                        Case Number:        3:07-CR-01400-WQH

                                                                     Jessica Janet Oliva
                                                                     Defendant's Attorney
REGISTRATION NO.                 01047-298
o-
THE DEFENDANT:
1Z1   admitted guilt to violati on of allegation(s) No.    4 and6

0     was found guilty in violation ofallegation(s) No.
                                                          ~~~~~~~~~~~~~
                                                                                                      after denial of guilty.

Accordin2ly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                   Nature of Violation
         4 and6                     nvl, Committed a federal, state, or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                                                             3:07-CR-01400-WQH
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:                ERIC MICHAEL RODRIGUEZ (1)                                               Judgment - Page 2 of 2
CASE NUMBER:              3:07-CR-01400-WQH

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
   12 months and I day




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D    at                              A.M.              on
       D    as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
D
      Prisons:
       D    on or before
       D    as notified by the United States Marshal.
       D    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

      Defendant delivered on                                            to

at   ~~~~~~~~~~~~
                                         , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                3:07-CR-01400-WQH
